UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7162



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MICHAEL MIGUEL COWLES,

                                             Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Henry Coke Morgan, Jr.,
Senior District Judge. (CR-98-9)


Submitted: September 29, 2005             Decided:   October 11, 2005


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Michael Miguel Cowles, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Michael    Miguel    Cowles     seeks   to   appeal      the   district

court’s order dismissing for lack of jurisdiction his motion filed

pursuant    to    28   U.S.C.    §   2255    (2000),     as    untimely     and   an

unauthorized successive motion.             An appeal may not be taken from

the final order in a habeas corpus proceeding unless a circuit

justice or judge issues a certificate of appealability.                    28 U.S.C.

§ 2253(c)(1) (2000).       When, as here, a district court dismisses a

§ 2255 motion solely on procedural grounds, a certificate of

appealability will not issue unless the petitioner can demonstrate

both “(1) ‘that jurists of reason would find it debatable whether

the petition states a valid claim of the denial of a constitutional

right’ and (2) ‘that jurists of reason would find it debatable

whether the district court was correct in its procedural ruling.’”

Rose v. Lee, 252 F.3d 676, 684 (4th Cir. 2001) (quoting Slack v.

McDaniel,   529    U.S.   473,   484    (2000)).       We     have   independently

reviewed the record and conclude that Cowles has not made the

requisite showing.        See Miller-El v. Cockrell, 537 U.S. 322, 336

(2003).

            Finally, in accordance with United States v. Winestock,

340 F.3d 200, 208 (4th Cir. 2003), we construe Cowles’ notice of

appeal and informal brief as an implied motion for authorization

under 28 U.S.C. § 2245 (2000), to file a successive habeas corpus

motion.     To obtain permission to bring a second or successive


                                       - 2 -
§ 2255 motion, a movant must show that his claim:          (1) “relies on

a new rule of constitutional law, made retroactive to cases on

collateral   review   by   the   Supreme   Court,   that   was    previously

unavailable” or (2) relies on newly discovered facts that tend to

establish the movant’s innocence.      28 U.S.C. § 2244.         We conclude

that Cowles has not satisfied either standard.

          Accordingly, we deny Cowles’ implicit application for

leave to file a successive § 2255 motion, deny Cowles’ motion for

certificate of appealability, and dismiss the appeal.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                                   DISMISSED




                                   - 3 -